Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Group I: Figs. 1-5
Group II: Figs. 7A-7B
Group III: Fig. 9-10C
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for example Claim 5 recites that the recessed portion is circular while claim 6 recites that the recessed portion is an elongated slit. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Mark Saralino on 4/28/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 7-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/26/2019 and 1/08/2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, is unclear in that it twice recites “a bottom surface”. It is unclear if the bottom surfaces refers back to the “a surface” twice recited in claim 1 or not.  As best understood by the Office the surfaces of claim 1 are the bottom surfaces of claim 2.  Applicant is encouraged to amend claims 1 and 2 by designating the surfaces of claim 1 as a first/second bottom surface or amend claim 2 to recite the surface of the first/second flange is a bottom surface.
Claims 3-4 and 7-10 are unclear for their dependency from claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogame US 9341188.
Regarding claim 1, Kogame discloses a vacuum pump (Fig. 1) housing a rotor (30), comprising: 
a first case (2) including a first flange (2b); and 
a second case (1) including a second flange (adjacent 2b, Fig. 1), connected to the first case through the first flange and the second flange (Fig. 1), and arranged on an exhaust port side with respect to the first case (Fig. 1), 
wherein the first flange and the second flange are fastened to each other with a bolt (52, Fig. 1), and 
the first flange (2b) includes a first recessed portion (110, Fig. 3b; col. 5 ln. 5-8, 11a) formed corresponding to an attachment position of the bolt at a surface (mating surface of 2b), and the second flange (1, Fig. 3b) includes a second recessed portion (female threaded portion) formed corresponding to the attachment position of the bolt at a surface (mating surface with 2b).  
Regarding claim 2, Kogame further teaches that a bolt hole (110 and female threaded portion) through which the bolt penetrates is provided at a bottom surface (mating surface of 2b) of the first recessed portion (110, 3b), and a thread portion (female threaded portion in 1 of Fig. 3b) into which a thread portion of the bolt is screwed is provided at a bottom surface of the second recessed portion (Fig. 3b, note that the female threads penetrate fully through the second flange of 1).  
Regarding claim 5, Kogame further teaches that at least one of the first recessed portion or the second recessed portion (receiving threaded end of bolt shaft) is a circular recessed portion (Fig. 2 and inherent wherein bolt shafts are circular).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kogame US 9341188 in view of Ogami JP 2011169165.
Regarding claim 4, Kogame does not teach the limitation of the claim.
Ogami teaches a vacuum pump wherein a center axis of a second recessed portion (210, Fig. 2b) is shifted (by ε) from a center axis of the bolt hole or the thread portion provided at the bottom surface of the second recessed portion in an opposite direction of a rotation direction of the rotor (Fig. 2b) in order to allow the shearing force on the bolt to be reduced and absorbed as strain energy ([0021]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second flange’s recessed portion as taught by Kogame to have a portion of the recessed portion enlarged and shifted from a center axis of the bolt hole/threaded portion in order to allow the shearing force on the bolt to be reduced and absorbed as strain energy.
Regarding claim 8, Kogame does not teach the limitation of the claim.

    PNG
    media_image1.png
    318
    455
    media_image1.png
    Greyscale
Ogami teaches a vacuum pump wherein at the second recessed portion (210, Fig. 2b), a region in the rotor rotation direction with respect to the bolt hole or the thread portion provided at the bottom surface of the second recessed portion is a first region (Fig. 3b), a region inside the bolt hole or the thread portion in the radial direction is a second region (S2, top), a region outside the bolt hole or the thread portion in the radial direction is a third region (S2, bottom), and a region in the opposite direction of the rotor rotation direction with respect to the bolt hole or the thread portion is a fourth region (S1), and of these regions, the fourth region is largest, and the first region is smallest (Fig. 3B).  Ogami so teaches in order to allow the shearing force on .
Allowable Subject Matter
Claims 3, 7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 7 and 9-10 are novel and non-obvious for the following reasons: Regarding claims 3 and 7, Applicant provides a motivation for providing a recessed portion in both the first and second flange’s so that the amount of deformation of a bolt fastening the two flanges “can be increased, and energy can be absorbed.” The prior art teaches the limitations of claims 3 and 7 only if those limitations were applied to the second flange’s recess portion.  The prior art fails to teach the limitations when applied to the first flange.  If the mere duplication of the features of the second flange’s recessed portion was an obvious modification to make and apply to the first flange, then why did it not occur to Kogame and why is it not present in the prior art? Since Applicant provides an articulated reason for the improvement and that improvement is completely 
Claims 9 and 10 depend from claims 7 and 3 respectively.  They are allowable for the same reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745